Citation Nr: 0011069	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-33 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multinodular goiter 
of the thyroid, secondary to radiation exposure.

2.  Entitlement to service connection for basal cell 
carcinoma of the nose, secondary to radiation exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This appeal arises from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to service 
connection for multinodular goiter of the thyroid, secondary 
to radiation exposure, and service connection for basal cell 
carcinoma of the nose, secondary to radiation exposure.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution. 

In February 1997, the Board remanded the case to the RO for 
additional development.  The RO has completed the requested 
development to the extent possible and has returned the case 
to the Board.  

The veteran requested and received a hearing before an RO 
hearing officer.

In a recent written presentation, the veteran's 
representative has raised the issue of service connection for 
basal cell carcinoma due to exposure to the sun during active 
service.  This is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues has 
been obtained by the RO.

2.  Multinodular goiter of the thyroid was not present in 
service or for many years after and is not related to an 
incident of service, including exposure to ionizing 
radiation.

3.  Basal cell carcinoma of the nose was not present in 
service or for many years after and is not related to an 
incident of service, including exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  Multinodular goiter of the thyroid was not incurred in or 
aggravated by active service, nor may this disease be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1999).

2.  Basal cell carcinoma of the nose was not incurred in or 
aggravated by active service, nor may this disease be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the service connection claims 
are well grounded.  The veteran has submitted medical 
evidence of multinodular goiter (non-malignant thyroid 
nodular disease) and of basal cell carcinoma (skin cancer).  
Both of these conditions are considered "radiogenic diseases" 
as provided at 38 C.F.R. § 3.311(b)(2) and both diseases 
became manifest within the prescribed time period.  Thus the 
claims are plausible.  The establishment of a plausible claim 
triggers VA's duty to assist the veteran in the development 
of the relevant facts of the claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that all relevant 
evidence for resolution of the claims has been obtained to 
the extent possible and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.

The Board must review the claims on their merits and account 
for the evidence that it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54. 

I.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any relevant condition.  An entrance examination report and a 
separation examination report as well as a few treatment 
reports are of record.  The treatment reports note a 
complaint and finding of tonsillitis and headache.

In January 1995, the veteran submitted a service connection 
claim for multinodular goiter claimed due to radiation 
exposure.  He submitted a letter from Bernard Grimes, M.D., 
verifying a multinodular goiter and basal cell carcinoma due 
to claimed exposure to radiation while washing down 
contaminated aircraft.  Along with this evidence, the veteran 
submitted photos of himself beside various B-29 aircraft, 
including Enola Gay, which is known to have delivered atomic 
weapons during WW II, and Great Artiste, which the veteran 
claims was the photo-reconnaissance B-29 that followed Enola 
Gay to the target.  The veteran contends that he was exposed 
to ionizing radiation on the island of Tinian while 
participating in the washing and decontaminating of Great 
Artiste, immediately after its atomic mission.  

Other private medical reports indicate that the thyroid 
condition was first detected in 1987 and the basal cell 
carcinoma was found in 1991.  

A February 1995 VA examination confirmed status post excision 
of a basal cell carcinoma involving the skin of the nose with 
no recurrence.

As noted in the introduction, in July 1995, the RO denied 
service connection for multinodular goiter of the thyroid and 
basal cell carcinoma of the nose secondary to claimed 
radiation exposure.  The basis for denial was that these 
diseases did not appear on the 38 C.F.R. § 3.309(d) list of 
diseases for which presumptive service connection is 
available for radiation-exposed veterans.

In February 1996, the veteran testified before an RO hearing 
officer that when radiogenic disease was first found in 1987, 
he told his doctor that his only possible radiation exposure 
occurred when he helped clean-up Great Artiste after its 
atomic mission.  He testified that within six months he had 
diarrhea problems.  He also testified that from 1946 to 1960 
he worked in a chemical plant.  

In February 1997, the Board remanded the case, noting that 
the diseases claimed are on the 38 C.F.R. § 3.311(b)(2) list 
of "radiogenic" diseases, thus requiring additional 
development. 

In May 1997, the veteran reconfirmed that he was in and 
around Great Artiste, after its atomic mission on August 6, 
1945.  He sincerely felt that he had been exposed to 
radiation in this manner.  Subsequently, additional private 
medical records were received.  None showed any radiogenic 
disease earlier than 1987.  A report from St. Clair Memorial 
Hospital indicates that a right thyroid lobectomy and 
isthmectomy was performed in July 1997.  The doctor reported, 
"[The veteran] had a lot of exposure to radiation during his 
career.  He developed a large mass on the right side of his 
neck which was getting larger and it displaced his trachea to 
the left..."

In April 1999 the RO received a letter from Defense Threat 
Reduction Agency (DTRA) (formerly called Defense Special 
Weapons Agency and once called Defense Nuclear Agency).  DTRA 
confirmed the veteran's presence on Tinian Island on the 
claimed date.  DTRA also confirmed that the aircraft, Great 
Artiste, was part of the Hiroshima strike force and carried 
cameras, scientific instruments, and observers.  According to 
the letter, a scientific dose reconstruction indicated that 
the strike force aircraft did not get any contamination. 

In June 1999, the RO submitted the above information along 
with health information concerning the veteran and his family 
to Veteran's Benefits Administration (VBA) for further 
development.  In turn, VBA requested that the Under Secretary 
for Health prepare a dose estimate and an opinion concerning 
the relationship between exposure to ionizing radiation and 
the claimed diseases.

In August 1999, the designee of VA's Chief Public Health and 
Environmental Hazard Officer stated that the dose estimate 
was "essentially zero," and rendered an advisory opinion that 
it is "unlikely" that the veteran's basal cell skin cancer or 
thyroid disease could be attributed to radiation exposure in 
service.  On this basis, VBA's Undersecretary for Benefits 
issued an opinion in September 1999 that "there is no 
reasonable possibility" that the claimed diseases were the 
result of such exposure.

In March 2000, the veteran reported that while helping clean 
up Great Artiste, another serviceman simply stated that the 
aircraft had been contaminated.  He felt that the man was 
telling the truth.  He recalled that he saw all the aircraft 
return from the mission but that none of the other aircraft 
were washed afterwards.  

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The following diseases shall be service connected if they 
become manifest in a radiation-exposed veteran as defined in 
paragraph (d)(3) of this section, provided the rebuttable 
presumption provisions of § 3.307 of this part are also 
satisfied:  (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) Cancer of the thyroid;  (iii) Cancer of the 
breast; (iv) Cancer of the pharynx; (v) Cancer of the 
esophagus;  (vi) Cancer of the stomach; (vii) Cancer of the 
small intestine; (viii) Cancer of the pancreas; (ix) Multiple 
myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) 
Cancer of the bile ducts; (xii) Cancer of the gallbladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) Cancer of the salivary gland; (xv) 
Cancer of the urinary tract.  NOTE:  For the purposes of this 
section, the term urinary tract means the kidneys, renal 
pelves, ureters, urinary bladder, and urethra.  38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 1999); 38 C.F.R. § 3.309(d)(1), 
(2) (1999).  The veteran did not have any of these cancers, 
so the statutory presumption of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) is not applicable.

When it is contended that a veteran was exposed to ionizing 
radiation as a result of active service, and it is 
established the veteran subsequently developed a 
"radiogenic" disease within the purview of 38 C.F.R. 
§ 3.311(b)(2) and such disease first became manifest within 
the period specified under paragraph (b)(5) of this section, 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b) (1999).  
Skin cancer and non-malignant thyroid nodular disease are 
included in the list of "radiogenic" diseases found at 
38 C.F.R. § 3.311(b)(2).  

The claim was referred to the Undersecretary for Benefits as 
required.  The Undersecretary for Benefits determined that, 
based on the reconstructed dose estimate provided by DTRA and 
the advisory opinion from the Veterans Health Administration, 
there was "no reasonable possibility" that these diseases 
are related to any claimed exposure to ionizing radiation 
during active service.  The Board finds this evidence to be 
persuasive.  While this evidence argues against service 
connection, the Board notes that there is some evidence that 
favors the claim.

The veteran has submitted a favorable private medical opinion 
from Dr. Grimes.  This private medical opinion notes a link 
between the veteran's thyroid disease and exposure to 
radiation.  The Board finds that this opinion is not 
persuasive because the scientific development undertaken has 
essentially ruled out any exposure as claimed, so the factual 
basis of the opinion is seriously undermined.  Therefore, the 
Board cannot give much weight to it, even though the 
credentials of the doctor are not questioned.  

Although the veteran has asserted that he was exposed to 
radiation and that that exposure caused his skin cancer and 
thyroid disease, the Board cannot use his opinion because lay 
persons are not competent to offer medical opinions on 
etiology of disease.  Espiritu v. Derwinski, 2 Vet. App. 140 
(1993).  Moreover, the evidence indicates that the aircraft 
that he contacted had not been contaminated as claimed.  

After consideration of all the evidence of record, including 
the veteran's testimony, the Board finds that the 
preponderance of it is against the claim for service 
connection for skin cancer and thyroid disease claimed as a 
result of ionizing radiation exposure.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


ORDER

Service connection for multinodular goiter of the thyroid and 
basal cell carcinoma of the nose, claimed as a result of 
ionizing radiation exposure is denied.


______________________________
J. E. Day
	Member, Board of Veterans' Appeals

 
- 6 -


- 8 -


